Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 1 of 8 PageID #: 604




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,         §
L.P.,                                §
                                     §
                                     §
           Plaintiff,                §
                                     §   NO. 2:21-cv-00034-JRG
     v.                              §
                                     §
T-MOBILE US, INC., T-MOBILE USA,     §   JURY TRIAL REQUESTED
INC. and NOKIA OF AMERICA            §
CORPORATION,                         §
                                     §
           Defendants.               §
                                     §
                                     §
                                     §
                                     §
                                     §

     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION FOR ENTRY
         OF ORDER FOCUSING PATENT CLAIMS AND PRIOR ART
 Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 2 of 8 PageID #: 605




       Defendants’ Motion for Entry of an Order Focusing Patent Claims and Prior Art (Dkt.

70)—which asks that Barkan be required to elect its asserted claims five months earlier than the

deadline this Court just fixed, and before the substantial completion date—should be denied.

       First, the DCO this Court just entered already has a deadline for Barkan to narrow its claims

and Defendants to narrow their prior art references. That deadline is five months from now, on

November 22. Defendants are not even due to identify which claims they contend are invalid until

the date of this opposition. Moreover, as an effort to compromise with Defendants, Barkan has

voluntarily proposed an earlier reduction of claims and prior art than is required by the DCO.

Defendants’ Motion is unnecessary.

       Second, Defendants ask the Court to order Barkan to cut 83% of its asserted claims without

the benefit of discovery. Without such discovery Barkan lacks the information to narrow its claims.

Defendants argue Barkan should have to narrow its claims now because it requested a shortened

discovery schedule. But the length of the discovery schedule does not support Defendants’ request

that Barkan cut its claims before receiving necessary discovery.

       Third, Defendants fail to identify any prejudice from having claims narrowed after fact

discovery. Defendants’ only argument is that Barkan previously filed litigation in this District on

the Patents-in-Suit where it narrowed its claims before trial. But Barkan did that after full discovery

concerning the accused products—precisely what Defendants seek to deny Barkan here.

       Defendants’ Motion should be denied.

A.     Defendants’ Motion is Unnecessary

       Under the agreed DCO—which the Court entered on June 10 (Dkt. 65) and corrected on

June 18 (Dkt. 69)—Barkan is required to identify “all allegedly infringed claims that will be

asserted at trial” in the Joint Pretrial Order, due November 22, 2021. Dkt. 69. The case schedule



                                                  1
    Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 3 of 8 PageID #: 606




already has a date for narrowing claims to focus the issues for trial. Defendants never raised the

prospect of claim reduction while discussing the proposed DCO and instead waited until after the

parties reached agreement on a proposed DCO to demand that Barkan significantly narrow its

asserted claims from 88 to 7 without the benefit of any discovery.

         To address the purported concerns raised by Defendants, Barkan offered a reasonable

proposal: Barkan would reduce to 50 claims 21 days after Defendants served their P.R. 3-3 and 3-

4 production in exchange for Defendants narrowing to 8 prior art combinations per claim. In

response, Defendants filed this Motion, which seeks to force Barkan to narrow to 30 claims next

week and 15 claims by July 22.1 Defendants have offered no reason why Barkan’s proposal, which

would reduce the number of asserted claims by almost half before the close of fact discovery and

expert reports are due, is inadequate. Defendants’ motion is nothing more than an attempt to force

Barkan to jettison meritorious claims without the benefit of discovery.

B.       Defendants’ Motion and the Claim Reductions they Propose are Premature

         Barkan is willing to agree to a reasonable proposal for narrowing the number of asserted

claims in exchange for a proportionate reduction of prior art references by Defendants. The claim

reduction, however, must be reasonable, and will turn on discovery from Defendants. In other

words, Barkan needs an opportunity for full and fair discovery concerning Defendants’ products.

         Defendants’ proposal is neither proportionate in scale, nor does it envision allowing

discovery to occur so that Barkan’s claim reduction can be informed by Defendants’ discovery

production and responses. Defendants have provided negligible discovery to date. For example,

despite Barkan requesting documents since early May relating to the functionality of the Accused


1
  The proposed order is not tailored to the facts of this case. For example, it purports to limit Barkan
to “no more than ten claims from each patent and not more than a total of 32 claims.” There are
only three asserted patents, and Barkan is only asserting 6 claims from one of the patents.
                                                    2
 Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 4 of 8 PageID #: 607




Products, T-Mobile has not produced any documents, and Nokia only last week made an initial

production. Defendants tout this production as consisting of “over 800 technical documents,”

Motion at 5, but when removing duplicates and different versions of the same document, it is

significantly less, between 200 and 300 documents. Defendants’ invalidity contentions and

accompanying document production are due June 23. T-Mobile’s initial disclosures identified only

three employees as potentially having relevant knowledge. Nokia failed to identify any employees.

When pressed by Barkan to identify more individuals, T-Mobile declined, citing the early stages

of the case.

       Defendants’ narrowing proposal would require Barkan to reduce to 10 claims per patent

next week. Defendants argue Barkan will have a chance to review Defendants’ productions before

having to reduce its claims under Defendants’ proposed order, but their order provides Barkan less

than two weeks to review Nokia’s initial production and only four business days to review

Defendants’ P.R. 3-3 and 3-4 production.

       Defendants’ argument also presupposes that Defendants’ production of technical

documents will be complete as of the P.R. 3-3 and 3-4 deadline. Barkan has repeatedly requested

that Defendants provide deadlines for when they will be completing their document productions;

Defendants have repeatedly demurred, and the deadline to substantially complete production is not

until July 28. And Nokia has not identified a single employee with relevant knowledge. Without

full and fair discovery, it is unreasonable and highly prejudicial to require Barkan to reduce its

claims as Defendants propose. Such discovery plays an integral role in determining claims to

narrow.

       So too does claim construction. Barkan’s opening claim construction brief is due July 1.

And although these patents have been construed before, Defendants attempt to raise new issues

                                                3
 Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 5 of 8 PageID #: 608




regarding an important term—“coordination center.” The Court’s construction of this term (as well

as Defendants’ arguments) may impact Barkan’s claim selection. Defendants’ proposal, however,

would require Barkan to drop the vast majority of its claims without the benefit of such

constructions.

       Because Defendants’ proposal would require Barkan to drop the vast majority of its claims

without the benefit of discovery or claim construction, the Motion should be denied. Defendants

suggest Barkan should “know which claims it plans to proceed with at trial” because Barkan

requested and the Court entered an expedited schedule, Motion at 3, but that argument is flawed.

Barkan requested an expedited schedule because this is the third litigation in this District

concerning the Patents-in-Suit. Dkt. 50 at 1. Accordingly, it can and has benefitted from certain

efficiencies. For example, Barkan has been able to quickly produce discovery it produced in the

prior actions. That does not mean Barkan has the information necessary to reduce its claims along

the lines Defendants propose. Such information resides with Defendants.

       Defendants similarly point to Barkan’s statement that the Accused Products here are

similar to those in prior litigations. Motion at 1. Saying the accused products are similar does not

mean they are the same. Defendants concede the “accused products . . . and back-end systems

identified to date are different” here. Motion at 5 n.2. Defendants also contend they “need time to

investigate” their own products to prepare their defense, Motion at 5, and yet they would deny

Barkan—which, unlike Defendants, does not have access to confidential materials or relevant

witnesses—the same opportunity to do so to prepare its case.

       Finally, Defendants provide a lengthy and critical recitation of the process by which Barkan

narrowed its asserted claims against Sprint and CommScope in prior litigation and suggest there

was something nefarious about that process. See Motion at 3. There was not. On the contrary, the

                                                 4
 Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 6 of 8 PageID #: 609




circumstances of that case highlight why Defendants’ proposal here is unnecessary and premature.

Much like the current case, the Sprint DCO required Barkan to identify its trial claims in the joint

pretrial order. See 2:19-cv-336, Dkt. 58. Barkan did just that after full and fair discovery. Barkan

also stipulated to non-infringement of certain claims after an adverse claim construction ruling

and, again, full and fair discovery. See 2:19-cv-336, Dkt. 216. In both instances, Barkan considered

the discovery received and the Court’s constructions. That is how claim reduction should occur,

not in the dark and without necessary information, as Defendants want.

C.     Defendants Have Not Identified Any Unique Prejudice

       Finally, Defendants argue they are prejudiced by the number of claims Barkan has asserted,

but they have not identified any prejudice unique to this case. Defendants do not argue Barkan’s

claim selection has prejudiced their ability to identify prior art, prepare invalidity contentions, or

propose terms for claim construction. Nor can they. Defendants have the invalidity contentions

from the prior cases asserting the Patents-in-Suit and, in fact, T-Mobile is represented by the same

counsel that represented Sprint in the prior litigation.

       In any event, Defendants’ conclusory complaints about the burden imposed on them from

having to defend themselves on the current case schedule parrot the same burdens imposed on

every defendant in every patent case. See Motion at 3, 5. Defendants offer no support or evidence

of any unique burdens here. Defendants have offered no reason why their proposed order is needed

and why the DCO—modeled after the model DCO—should be in effect amended.

D.     Conclusion

       Defendants’ proposal is not an attempt to streamline issues; it is an attempt to gain a

litigation advantage. The Motion should be denied.




                                                  5
Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 7 of 8 PageID #: 610




Dated: June 23, 2021                     Respectfully submitted,

                                         /s/ Blaine Larson
                                         Michael F. Heim
                                         Texas State Bar No. 09380923
                                         Robert Allan Bullwinkel
                                         Texas State Bar No. 24064327
                                         Blaine A. Larson
                                         Texas State Bar No. 24083360
                                         HEIM, PAYNE & CHORUSH, LLP
                                         1111 Bagby, Suite 2100
                                         Houston, Texas 77002
                                         Telephone: (713) 221-2000
                                         Facsimile: (713) 221-2021
                                         blarson@hpcllp.com
                                         mheim@hpcllp.com
                                         abullwinkel@hpcllp.com

                                         Max L. Tribble, Jr.
                                         Texas State Bar No. 20213950
                                         Justin Nelson
                                         Texas State Bar No. 24034766
                                         SUSMAN GODFREY, LLP
                                         1000 Louisiana Street, Suite 5100
                                         Houston, Texas 77002
                                         Telephone: (713) 651-9366
                                         Facsimile: (713) 654-6666
                                         mtribble@susmangodfrey.com
                                         jnelson@susmangodfrey.com

                                         Matthew R. Berry
                                         Washington State Bar No. 37364
                                         Alexander W. Aiken
                                         Washington State Bar No. 55988
                                         SUSMAN GODFREY, LLP
                                         1201 Third Ave., Suite 3800
                                         Seattle, Washington 98101
                                         Telephone: (206) 516-3880
                                         Facsimile: (206) 516-3883
                                         mberry@susmangodfrey.com
                                         aaiken@susmangodfrey.com

                                         William D. O’Connell
                                         New York State Bar No. 5491014
                                         SUSMAN GODFREY, LLP
                                         1301 Avenue of the Americas, 32nd Fl.
                                     6
 Case 2:21-cv-00034-JRG Document 75 Filed 06/23/21 Page 8 of 8 PageID #: 611




                                                    New York, New York 10019-6023
                                                    Telephone: (212) 336-8330
                                                    Facsimile: (212) 336-8340
                                                    boconnell@susmangodfrey.com

                                                    S. Calvin Capshaw
                                                    Texas State Bar No. 03783900
                                                    Elizabeth L. DeRieux
                                                    Texas State Bar No. 05770585
                                                    CAPSHAW DERIEUX LLP
                                                    114 E. Commerce Ave.
                                                    Gladewater, TX 75647
                                                    Telephone: (903) 845-5770
                                                    ccapshaw@capshawlaw.com
                                                    ederieux@capshawlaw.com

                                                    T. John Ward, Jr.
                                                    Texas State Bar No. 00794818
                                                    Claire Abernathy Henry
                                                    Texas State Bar No. 24053063
                                                    Andrea L. Fair
                                                    Texas State Bar No. 24078488
                                                    WARD, SMITH & HILL, PLLC
                                                    PO Box 1231
                                                    Longview, Texas 75606
                                                    Telephone: (903) 757-6400
                                                    Facsimile: (903) 757-2323
                                                    jw@wsfirm.com
                                                    claire@wsfirm.com
                                                    andrea@wsfirm.com

                                                    ATTORNEYS FOR PLAINTIFF BARKAN
                                                    WIRELESS IP HOLDINGS, L.P.


                               CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, a copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5(a). Therefore, this document was served on

all counsel who are deemed to have consented to electronic service by email.


                                                   /s/ Blaine Larson
                                                   Blaine Larson

                                               7
